974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Petitioner-Appellant,v.STATE JUDICIAL OFFICIALS;  Attorney General of NorthCarolina, Lacy H. Thornburg, Respondents-Appellees.
No. 92-6179.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 9, 1992Decided:  September 2, 1992

Charles Sonny Bostic, Petitioner Pro Se.
Before RUSSELL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:

OPINION

1
Charles Sonny Bostic appeals from the district court's order which construed his motion entitled "Supplemental Pleadings" as a motion for reconsideration of the denial of his 28 U.S.C.s 2254 (1988) petition and denied the motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.  Bostic v. State Judicial Officials, No. CA-91-561-HC-H (E.D.N.C. Jan. 24, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We grant Bostic's motion to proceed in forma pauperis in this Court